Citation Nr: 1703647	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-34 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral eye disorder (other than defective vision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from July 1945 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, denied a petition to reopen a claim for service connection for an eye condition.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Board remanded the request to reopen to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence in October 2011, January 2012, May 2012, and November 2012.  After accomplishing further action pursuant to each remand, the AMC continued to deny the claim, and returned the matter to the Board.

In October 2013, the Board reopened the claim, and remanded the matter of service connection, on the merits, to the RO, via the AMC.  After accomplishing further action, the , AMC continued to deny the claim (as reflected in a January 2014 supplemental  SOC (SSOC), and returned the reopened claim to the Board. 

In February 2016, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  The Board received the medical opinion in July 2016.  A copy of the opinion was sent to the Veteran in July 2016 and informed him of his right to submit additional evidence or argument within 60 days. A copy of this letter and the VHA opinion was also sent to the Veteran's representative.  The Veteran's representative responded in a September 2016 Written Brief Presentation that there was no additional argument to submit at that time.  The Veteran has not responded to the July 2016 letter.  

As a final preliminary matter, the Board notes that a subject of the previous remands was to allow the proper adjudication of the inextricably intertwined issue of whether there was clear and unmistakable error (CUE) in a June 1946 rating decision in which the RO denied service connection for an eye condition.  Such issue  was denied in a July 2012 Decision Review Officer (DRO) decision.  The Veteran filed an NOD with the denial in January 2013, and a statement of the case on this matter was issued.  However, as the Veteran did not perfect an appeal of the CUE claim with a timely filed substantive appeal, that matter is not before the Board for appellate  consideration.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.301, 20.302 (2016).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  A bilateral eye disorder other than defective vision was not shown in service or for many years thereafter; there is no credible evidence of continuity of symptoms of a bilateral eye disorder since service; and the only competent, probative evidence or opinion addressing whether there exists a medical relationship between any such disability and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disorder (other than defective vision) are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to service connection claims for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A letter dated in May 2008 satisfied the duty to notify provisions prior to the initial AOJ decisions.  Specifically, the letters advised the Veteran what information and evidence was needed to substantiate his service connection claim for a bilateral eye condition.  He was informed of his and VA's respective duties for obtaining evidence.  The letters requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, a VA examination and medical opinion dated in December 2013, a July 2016 VHA medical opinion, written lay statements by the Veteran, and a transcript of the April 2011 Board hearing

As for the April 2011 Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the hearing, the undersigned Veterans Law Judge identified the claim on appeal.  Also, information was solicited regarding the Veteran's current eye condition and informed him that he needed to provide new and material evidence.  Furthermore the Veteran Law Judge notified the Veteran that his symptoms had to be associated with a current disability and whether it is as likely as not that the current disability is related to the problem he said he had in service and that has continued since that time.  See April 2011 Hearing Transcript at 9.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497. Although the undersigned did not explicitly suggest the submission of any specific additional evidence, here, the Veteran is not prejudiced by such omission inasmuch as the claim was further developed following the hearing.

Pursuant to prior remands of this claim, the AOJ sent a letter to the Veteran in October 2011, February 2012, and June 2012 requesting that the Veteran notify the RO of any pertinent outstanding evidence related to his eye disorder and to provide the appropriate consent.  In October 2013, the Board remanded the eye disability claim to obtain all outstanding VA treatment records from the Minneapolis VA Medical Center (VAMC) from April 2008 to the present, request that the Veteran provide sufficient information and authorization to obtain outstanding private treatment records, and to provide the Veteran with a VA examination and medical opinion.  As detailed below, the Board finds that there has been substantial compliance with the October 2011, January 2012, May 2012, November 2012, and October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA treatment records from the Minneapolis VAMC from April 2008 to January 2014 were associated with the claims file in November 2013 and January 2014.  The AMC sent a letter to the Veteran in November 2013 requesting that the Veteran to provide sufficient information and appropriate authorization to obtain any pertinent outstanding private records to include the treatment records referenced in his September 2009 substantive appeal.  The Veteran sent a copy of private treatment records in February 2014.   

The December 2013 VA examination report  (obtained on remand) shows that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him. The examiner documented the results of the evaluation and provided diagnoses with respect to the Veteran's eyes. The examiner provided a negative medical opinion with an explanation in support of his opinion with respect to the Veteran's diplopia.  The Board determined that the December 2013 VA medical opinion was inadequate, because a more thorough discussion of the nature of all current eye disorders underlying the Veteran's complaints and more definitive opinions, supported by complete, clearly stated rationale in address the relationship, if any, between each such disorder and his service was necessary.  

Thus, the Board requested  a VHA medical opinion to obtain more insight into the medical question of whether the Veteran's current eye disorder(s) clearly and unmistakably existed prior to service and, if so, whether the disability was clearly and unmistakably not aggravated during or as a result of service.  If the answer was negative, then whether each diagnosed eye disability (other than refractive error or other congenital defect) had its onset in or is otherwise related to service.  The Federal Circuit has upheld the Board's power to both obtain such opinions and adjudicate the matter without RO review, provided that the claimant is provided a copy of the examination report and an opportunity to respond.  Disabled American Veterans, et.al, vs. Secretary of Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 2005). The VHA opinion provider reviewed the claims file and provided medical opinions that addressed the issues raised by the Board and provided a clear explanation that appears to be based on the evidence of record and medical knowledge. Therefore, the VHA medical opinion is adequate for adjudication purposes.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.



II.  Service Connection

The Veteran claims that his current bilateral eye disorder is related to his active military service.  Specifically, he asserts that the onset of his current bilateral eye disorder was during active military service with recurrent symptoms since service.  See Hearing Transcript at 6.  He further contends that his current eye disorder is not related to visual acuity, but rather to impairments to the eye muscles (i.e., being cross-eyed) and that the improvement in his visual acuity demonstrated in service was the result of being prescribed eyeglasses.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).   Congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2015).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within one year following service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned. When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As an initial matter, the Board notes that the evidence of record indicates that the Veteran's current eye disorder of diplopia may have existed prior to service.  See June 2011 private medical opinion and VA examination report dated in December 2013.  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111, 1132, 1137 (West 2014).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

In essence, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2014).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for in-service incurrence..  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2015). 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306 (2015); Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096. 

The report of a July 1945 entrance examination reflects  that the Veteran's eyes, eyelids, and reflexes were normal.  His vision was 20/20 for the right eye and 20/30 for the left eye.  The Veteran was not provided with a diagnosis of an eye disorder in the entrance examination.   Accordingly, an eye disorder other than refractive error was not noted upon entry into service; and, therefore, the Veteran is presumed to have been sound upon entry.  

As the presumption of soundness applies, the burden shifts to the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  In general, lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Although the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter such statements considered with all other material evidence will be considered in making a determination as to inception.  See Miller v. West, 11 Vet. App. 345 (1998) and 38 C.F.R. § 3.304(b)(1).  

A medical opinion dated in June 2011 shows that the Veteran's private ophthalmologist noted that he was unable to determine when the Veteran's ocular conditions first started based on the medical records sent to him by the Veteran; however, based on the Veteran's initial presentation and response to surgery, the ophthalmologist determined that it was likely that the condition started in childhood.  A VA examiner in December 2013 documented that the Veteran claimed that he had diplopia since he was about 18; however, the examiner determined that the Veteran probable had it longer than that and that it appeared to him more likely than not that it was a childhood condition.  

Thereafter, in  the July 2016 VHA opinion, the specialist determined that the Veteran's diplopia, retinal detachment repaired using vitrectomy and gas fluid exchange, epiretinal membrane, and cataracts clearly and unmistakably did not exist prior to service entrance and these conditions were not noted as present during the intake examination in 1945 or in the exit physical examination of 1946.  Although it was indicated by a previous provider it was likely his condition started in childhood, there is no indication in the medical records to substantiate this claim.  The documentation prior to the Veteran's strabismus surgery in 2004 does not indicate an etiology for this condition.  It is not mentioned that to be due to a condition prior to entering the service.  

Therefore, the Board finds that the current evidence of record does not rebut the presumption of soundness and the Veteran's service connection claim for an eye disorder other than refractive error is treated as one for in-service incurrence.

As noted above, in determining whether the Veteran is entitled to service connection for a bilateral eye disorder, the evidence of record must show that the Veteran currently has that disability.  The December 2013 VA examination report reflects that the Veteran has current diagnoses of diplopia, cataracts, and epiretinal membrane.  Thus, there is medical evidence of current bilateral eye disorders.  However, none of these disorders is shown to have its onset during service, or to otherwise be medically related to service. 

A review of the Veteran's service treatment records show that the Veteran did not complain of or receive treatment for symptoms of an eye disorder during active duty service.  Furthermore, the Veteran's eyes, eyelids, and reflexes were evaluated as normal and his vision was 20/20 bilaterally during the May 1946 separation examination.  

The first medical documentation that the Veteran sought treatment for an eye disorder was in October 2000.  See VA treatment record dated in October 2000.  There was a notation that the Veteran had cataract extraction of the right eye two years prior to that date.  The October 2000 VA treatment record was the first medical evidence that reveals the Veteran had a diagnosis of diplopia.  

The Board recognizes that the Veteran contends that he has had recurrent double vision due to a muscle problem of the eyes since active military service.  The Veteran, as a lay person, is competent to report problems with his eyes, such as double vision, in service and continuous eye problems since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous pain since service).  However, the Board finds that the lay statements as to continuous or recurrent symptoms of double vision since service are not credible.  The evidence of record shows that the Veteran has provided conflicting evidence with respect to whether the Veteran experienced continuous or recurrent back pain since service.  In this regard, an October 2000 VA treatment record shows that the Veteran reported experiencing diplopia for about two years.  An August 2004 private treatment record also reflects that the Veteran reported a history of diplopia of the right eye for approximately four or five years and the Veteran related the onset of his double vision shortly after his retinal surgery.  An April 2007 VA treatment record also documents that the Veteran reported seeing "double" out of the right eye for the past three to five years.   As noted above, the Veteran's separation examination noted that the Veteran's eyes, eyelids, and reflexes were normal and there was no diagnosis of diplopia or any other eye disorder.

Thus, the Board had considered is whether there is sufficient medical evidence to establish an etiological link between any current eye disorder and the Veteran's active military service.  In this regard, in a July 2016 VHA opinion, the reviewing specialist determined that the Veteran's double vision, cataract, and epiretinal membrane did not have their onset during service and are not otherwise related to service.  The physician explained that each of these conditions was not noted as present during the intake examination in 1945 and were not present upon discharge examination in 1946.   He also noted that the diagnoses for cataract and epiretinal membrane are age-related.  He concluded that the conditions of double vision, cataract and epiretinal membrane were not at did least as likely as not present at the  time of enlistment, and there were no conditions that were exacerbated or worsened during service as documented by the exit examination.  The Board has determined that the July 2016 VHA medical opinion is highly persuasive and probative as to the issue of whether any  current eye disorder is medically related to active military service as he reviewed the record and provided a clear explanation for his opinion based on the evidence of record and medical expertise.  The Board also finds it probative that the record does not contain any contrary  opinion from a medical professional indicating otherwise-i.e.,  that any current bilateral eye disorder other than defective vision is related to active military service.

The Board acknowledges that the Veteran has provided a lay opinion that his current eye disorder is related to active military service.  In this case, the diagnoses of diplopia, cataracts, and epiretinal membrane cannot be made by the Veteran as a lay person based on personal observation, such as, visual observation or by any other senses.  The current diagnoses of eye disorders were based on interpretation of symptoms and clinical and diagnostic tests, which requires medical knowledge. See Jandreau and Buchanan, supra.  The evidence does not show that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis or opine as to the etiology thereto; therefore, his  lay statements that his current eye disorders are related to an injury in service do not constitute competent evidence on this point.  Id; see also 38 C.F.R. § 3.159.  As such, the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record, on the basis of his lay assertions as to diagnosis and medical nexus, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral eye disorder (other than defective vision) must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a bilateral eye disorder ( other than defective vision) is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


